Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duesler (U.S. Patent no. 5,775,638).
Re claim 1, Duesler discloses a primary structure of a strut for bearing an aircraft power plant comprising: a front part 16 to be joined to an aircraft power plant and a rear part 18 to be joined to a structure of the aircraft; the front part being formed from a box including an upper longitudinal member 26, a lower longitudinal member, and lateral panels (see Fig. 2); the primary structure including a main rib (un-numbered) located at an interface between the front part and the rear part (see Figs 2 and 3); wherein the rear part is formed from a set of connecting rods (22, 24), each connecting rod including a first end and a second end, the first end 50 of each connecting rod being joined to the front part 16 of the primary structure and the second end 54 of each connecting rod being joined to a separate interface for fastening to the structure of the aircraft (see Fig. 2); and wherein there are four connecting rods (22, 24, 32, 34), an intersection of the main rib (un-numbered) with the front part 16 of 
Re claim 2, Duesler discloses that each connecting rod is joined using a hinged at separate joining points (see Fig. 2).
Re claim 3, Duesler discloses that each connecting rod is, over at least the majority of the length thereof, formed from a flat bar (see Fig. 2).
Re claim 4, Duesler discloses that the set of connecting rods comprises lower connecting rods 32, 34 and upper connecting rods 22, 24, and wherein the lower connecting rods and the upper connecting rods have, over at least the majority of a length thereof, different sections, respectively (see Fig. 2).
Re claim 9, Duesler discloses that each interface 54 for fastening to the aircraft structure, joined to the second end of a connecting rod, includes a hinged for joining to the structure of the aircraft (see Fig. 2). 
Re claim 10, Duesler discloses an aircraft comprising at least one wing, at least one power plant being fitted under the wing, wherein the power plant is joined to a mechanical structure of the wing by a bearing strut including a primary structure according (see col. 1, lines 48-53 and Fig. 2).
Claim Rejections - 35 USC § 103
5.	`The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Duesler (U.S. Patent no. 5,775,638) in view of Gallet et al. (U.S. Patent no. 9,567,090).

Duesler does not disclose that the set of connecting rods comprises lower connecting rods and upper connecting rods, and wherein the lower connecting rods have a length that is different to a length of the upper connecting rods.
Gallet et al. disclose a primary structure of a strut for bearing an aircraft power plant wherein the primary structure includes lower connecting rods 37 and upper connecting rods 36, and wherein the lower connecting rods have a length that is different to a length of the upper connecting rods (see Fig. 1).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Duesler to include lower connecting rods and upper connecting rods, and wherein the lower connecting rods have a length that is different to a length of the upper connecting rods because Gallet et al. teach that such a predictable arrangement will result in a 

Re claim 6, Gallet et al. disclose that the main rib is lengthened, beyond the upper longitudinal member of the front part of the primary structure, to form a plane for fastening to a structure of the aircraft (see Fig. 1, note the longitudinal extension of the lower portion of strut 31).
Re claim 7, Duesler discloses that an intersection of the main rib with a plane parallel to the lower longitudinal member is inclined with respect to a transverse direction, which is orthogonal in the plane to a longitudinal direction corresponding to an extension direction of the front part of the primary structure (see Fig. 6, note the un-numbered main rib is at an incline with respect to the transverse direction).
Re claim 8, Gallet et al disclose that the lateral panels of the front part each include an attachment means or extension 32, beyond the main rib (un-numbered), each extension including at least one eyelet for fastening a connecting rod (see Fig. 1).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642